Name: Commission Regulation (EEC) No 1798/83 of 30 June 1983 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 83 Official Journal of the European Communities No L 176/61 COMMISSION REGULATION (EEC) No 1798/83 of 30 June 1983 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on certain agricultural products coming from Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2931 /81 ('), as last amended by Regulation (EEC) No 302/83 (2), suspended totally or partially the customs duties applicable on import into the other Member States of certain agricultural products coming from Greece ; Whereas further products qualify for the total or partial suspension and the temporary suspension of duties on certain products may be prolonged ; Whereas the Annex to Regulation (EEC) No 2931 /81 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the agricul ­ tural management committees, (c) Duty rate suspended up to and including 31 December 1983 in respect of fillets of saithe (Pollachius virens), salted or in brine, for smoking or drying. Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provi ­ sions.' 4. Subheading 07.01 G III : in footnote (a), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 5 . Subheading 07.03 ex E : in footnote (b), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 6 . Subheading 07.04 ex B 'Other, excluding horse ­ radish (Cochlearia armoracia)' : in footnote (a), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 7. Subheading 07.04 ex B 'Other, excluding horse ­ radish (Cochlearia armoracia)' : a reference to footnote (b) is added after the rate of duty of 6,4 ; the following footnote is added : '(b) Duty rate reduced to 4 % up to and including 30 June 1984 in respect of sweet peppers, red or green, dried, dehydrated or evaporated, in pieces, with a moisture content not exceeding 9,5 %, but not further prepared.' 8 . Subheadings 08.10 B and C : the reference to footnote (b) and footnote (b) become (c) ; in footnote (c), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 9 . Subheading 08.10 D  Fruit falling within heading Nos and subheadings 08.01 , 08.02 D, 08.08 B, E, and F and 08.09 excluding pineapples, melons and water melons : a reference to footnote (c) is added after the rate of duty of 7 % (a) (b) ; the following footnote is added : '(c) Duty rate reduced to 6 % up to and including 31 December 1983 in respect of boysenber ­ ries, in the frozen state, not containing added sugar.' HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2931 /81 is hereby amended as follows : 1 . Subheading 03.01 C : in footnote (a), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 2 . Subheading 03.01 C : in footnote (b), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1 984'. 3 . Subheading 03.02 A II d) : a reference to footnote (c) is added after the rate of duty of 2,5 ; the following footnote is added : (') OJ No L 293, 13 . 10 . 1981 , p. 8 . (2) OJ No L 34, 5 . 2. 1983, p. 5 . No L 176/62 Official Journal of the European Communities 1 . 7. 83 10 . Subheading 08.10 D : in footnote (a), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 11 . Subheading 08.10 D : in footnote (b), 'up to and including 30 June 1983' is replaced by 'up to and including 30 June 1984'. 12. Heading No 10.06 : the reference to footnote (c) and footnote (c) become (d). 13 . Subheading 12.03 A : the reference to footnote (d) and footnote (d) become (e). 14. Subheading 15.07 D I b) 2 : in footnote (b), 'plus a compensatory amount in certain conditions up to and including 30 June 1983 ' is replaced by 'up to and including 31 December 1983 '. 15 . Subheading 16.05 A : in footnote (a), 'up to and including 30 June 1983 ' is replaced by 'up to and including 31 December 1983 ; 'Neolithodes asperrimus' is replaced by 'Neolithodes asperrimus and Lithodes antartica'. 16 . Subheading 16.05 B : in footnote (b), 'up to and including 30 June 1983 ' is replaced by 'up to and including 31 December 1983 '. 17. Subheading 16.05 B : in footnote (c), 'suspended at 2,4 % up to and including 30 June 1983 ' is replaced by 'suspended at 2,5 % up to and including 31 December 1983'. 18 . Subheading 20.06 B I e) 2 bb) : in footnote (a), 'up to and including 30 June 1983' is replaced by 'up to and including 31 December 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Commission Poul DALSAGER Member of the Commission